Title: John Hartwell Cocke to James Madison, 2 April 1827
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo
                                
                                2d. April 1827
                            
                        
                        Yours of the 18. Ulto. came duly to hand. I am sorry to find Mr. Key has decided to leave us, and I can’t but
                            be still further concerned, that at the moment of his leaving us, he should make a request with which there can be any
                            doubt about the propriety of compliance. I must say, however, that his application for the permission of his Salary to run
                            to the middle of August even under the circumstances urged by him—is a case, in my mind requiring hesitation.
                        I am aware of the difficulty we shall find in filling his place. You will have recd. an application from Mr.
                            Bonnycastle to be appointed to the Mathematical Chair, but would not such a step increase our difficulties? According to
                            Mr. B.s opinion, we could readily obtain from England an expert Experimenter in Nat. Philosophy, who he thinks is more
                            called for at the University, than one chiefly prepared as he is, to apply the mathematicks to physicks—but this subjects
                            us to the necessity of making two appointments in the place of one, to say nothing of the objection, to forestalling the
                            appointment for another unnaturalized Foreigner. If we must take another foreigner, I should certainly prefer one who had
                            been some time in the Country. I know of one native who it may be well to mention—Mr. Moncure Robinson the son of Mr.
                            John Robinson Clerk of the General Court, was educated at Wm. & Mary, and there was distinguished for his
                            Mathematical Genius Since the completion of his Collegiate Studies he has been chiefly engaged as a Civil Engineer, first
                            as Assistant to Moore & Riggs and then to Col. Gamble, during the time he acted as Chief Engineer for the James
                            River Company—Afterwards Mr. Robinson was appointed Chief Engineer by Mr. Randh. Harrison as Commissioner to execute, the
                            late James River Canal, and continued in this appointment, to the entire Satisfaction of Mr. H, until the State arrested
                            the work—winter before the last—immediately after which, Mr. Robinson went to Europe and has been there assiduously
                            engaged in a course of Studies & observations to improve himself in his profession. This last winter he has been
                            exclusively engaged in studying the higher branches of Mathematics in Paris. Mr. Robinson is about 28 or 30 yrs of age—of
                            as high character for honour & integrity, and industry, & enterprise, as any man of his age, and
                            there is yet time for you to learn from our Minister in Paris who I presume, could readily obtain the information from
                            the Professors there, Whether Mr. Robinsons attainments are such as we ought to require for our Mathematical Chair.
                        I was at the University last week—and am happy to tell you, what I dare say you have heard before, that an
                            entire revolution has taken place under the new regulations. Mr. Lomax informed me, that he did not believe there was ever
                            at any Institution of the same number, a more exemplary set of Students.
                        I advised Mr. Garrett to open a negociation with the President & Directors of the Literary Fund, to
                            borrow the sum authorised by the late law—and if he failed there, to make inquiries to ascertain where the loan could be
                            obtained—He will of course apprise you of his proceedings. Accept Sir, the assurance of my highest respect &
                            Esteem—Yours truly
                        
                            
                                John H. Cocke
                            
                        
                    